FILED
                              NOT FOR PUBLICATION                            JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VALENTIN CORONA LOPEZ; EMMA                      No. 08-70496
AYDE OBISPO MALDONADO,
                                                 Agency Nos. A095-449-320
               Petitioners,                                  A095-449-321

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Valentin Corona Lopez and Emma Ayde Obispo Maldonado, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings to

apply for cancellation of removal and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of

discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002), we deny the petition

for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen because the successive motion was filed more than 31 months after the

BIA’s March 4, 2005, order dismissing the underlying appeal, see 8 C.F.R.

§ 1003.2(c)(2), and the BIA considered the evidence submitted and acted within its

broad discretion in determining that petitioners failed to demonstrate prima facie

eligibility for relief under the CAT, see INS v. Abudu, 485 U.S. 94, 104-05 (1988)

(BIA may deny a motion to reopen for failure to establish a prima facie case for the

underlying relief sought); see also Singh, 295 F.3d at 1039 ( BIA’s denial of a

motion to reopen shall be reversed only if it is arbitrary, irrational, or contrary to

law). Petitioners’ due process claim therefore fails. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                            2                                     08-70496